Citation Nr: 1602527	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  09-09 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for cold urticaria and hives.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1996 to March 2000.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which continued an evaluation of 10 percent disabling of the Veteran's cold urticaria and hives.  The case has since been returned to the RO in Pittsburg, Pennsylvania.

The Board remanded the case in November 2012 and February 2015 for further development.  In December 2012, the Veteran was provided a VA examination.  In May 2015, the Veteran was contacted in order to verify his contact information.  A copy of the February 2013 SSOC was mailed to the Veteran with a request that he provide information sufficient to enable VA to obtain all outstanding pertinent post-service treatment records since May 2006.  No response was received from the Veteran.  Relevant VA treatment records from Altoona VA Medical Center (VAMC) and Pittsburg VAMC for the requested periods of time were obtained and associated with the claims file.  The claim was readjudicated, and the Veteran was provided a Supplemental Statement of the Case (SSOC) in August 2015.  As such, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The Veteran has not had any recurrent debilitating episodes of urticaria in the past 12-month period and has not required intermittent systemic immunosuppressive therapy for control.

2. The Veteran does not have dermatitis or eczema that affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or requires systemic therapy, such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for cold urticaria and hives have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7806, 7825 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38  U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA sent a letter to the Veteran in June 2007, which set out the type of evidence needed to substantiate his claim.  The information regarding the claim for increase that is required by Vazquez was provided in the June 2008 letter.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent a VA examination during the appeal period in December 2012.  The Board finds that the VA examination is adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II.  Higher Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is currently evaluated at 10 percent for his cold urticaria and hives.  The RO noted that the disability was not specifically listed in the rating schedule, so it was rated analogous to a disability in which not only the functions affected, but anatomical localization and symptoms, are related.  The RO most recently considered and rated the disability under Diagnostic Code 7825 for urticaria, although previously it had been rated under Diagnostic Code 7199-7118 for angioneurotic edema and Diagnostic Code 7806 for dermatitis or eczema.

Under Diagnostic Code 7825 for urticaria, a 10 percent rating is warranted for recurrent episodes occurring at least four times during the past 12-month period, and responding to treatment with antihistamines or sympathomimetics.  A 30 percent rating is warranted for recurrent debilitating episodes occurring at least four times during the past 12-month period, and requiring intermittent systemic immunosuppressive therapy for control.  A maximum 60 percent rating is warranted for recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.

The Veteran contends that he experiences recurring episodes of hives due to cold urticaria on a daily to weekly basis.  He reports that the hives start out as small as a dime but grow larger until they connect and become one large hive covering the length of his arms, chest, back, legs, neck, fingers, buttocks, and face.  He contends that the hives last from half an hour to hours after warming himself up.  He reports that these lesions cover over 50 percent of his body as a result of any exposure to cold, such as weather changes, exposure to cool objects, and exposure to water.  He states that it is not practical for him to seek treatment every time he gets hives due to financial and time constraints.  He also alleges that even when he does seek treatment, little more is done besides prescribe a daily antihistamine that does not work.  In September 2007, he referred to medication prescribed by an allergy specialist that made it impossible for him to do his job, and mentioned that antihistamine treatment he had been trying did not work.  In June 2008, he stated that he did not take any medication as it made him too drowsy to do his job as a corrections officer.  See VBMS, 9/10/07 Correspondence; 11/14/07 Notice of Disagreement; 6/25/08 Correspondence.

The Veteran currently works as a corrections officer, which requires him to work for hours at a time in all weather conditions, and he alleges that his current employment is in serious jeopardy due to his disability.  He reports that the cold urticaria makes his job difficult because the hives turn his skin very red and itchy, which is extremely embarrassing for him, even "emotionally scarring;" and causes him not to want to go to work.  See VBMS, 9/10/07 Correspondence; 11/14/07 Notice of Disagreement.

VA treatment records from December 2007 to March 2012 reflect the Veteran's yearly examinations for his cold urticaria, where he reported his urticaria to be the same, reported to be feeling well, denied any new symptoms or pertinent complaints, and reported no new medical problems or issues with his cold urticaria.  The records also reflect a treatment plan to continue the present medications.  However, the Veteran stated that he did not take Zyrtec, and reported that he was taking no medication.  It was also noted that the Veteran's cold urticaria was stable.  See Virtual VA, 11/15/12 CAPRI; VBMS, 1/22/09 VA Treatment Records (Altoona 2/9/07-12/29/08).

At a December 2012 VA examination, the Veteran provided a medical history of his skin condition.  He contended that the disability affected his work at the prison where he had been employed for 12 years, but stated that he had not lost any time from work as a result of the disability.  He also reported not to be taking any medication as it affected his alertness.  The examiner found that the Veteran had not been treated with oral or topical medications in the past 12 months for a skin condition.  She also found that he had not had any debilitating episodes, but had had four or more non-debilitating episodes of urticaria in the past 12 months.  She noted that the Veteran had no visible skin urticaria present during physical examination and that a visual examination found lesions on zero percent of the exposed body.  She further opined that the Veteran's skin disability did not impact his ability to work as he was able to work and had in fact been actively employed for 12 years by the Department of Corrections.  See VBMS, 5/15/15 CAPRI (Altoona VAMC 12/10/12-4/01/15), p. 25-36; 12/6/12 VA Examination.

VA treatment records from April 2013 to April 2015 reflect continued yearly examinations of the Veteran for his cold urticaria.  He continued to report feeling well, report no changes in his mild cold urticaria, and deny new symptoms or pertinent complaints.  An April 2015 VA treatment record reflects that the Veteran came in for a routine review and had no acute concerns.  The Veteran reported that he had been through allergy testing, that no remedy had helped his symptoms of recurrent temperature-related urticaria, and that he took no medication as treatment.  Furthermore, the Veteran declined any further evaluation or treatment.  See VBMS, 5/15/15 CAPRI (Altoona VAMC 12/10/12-4/01/15).

In September 2007, the Veteran submitted nine lay statements from family, friends, and co-workers, which discussed their observations of different situations or activities which resulted in the Veteran breaking out into hives.  They also stated that as a result, the Veteran either could not participate in those activities or had to remove himself from that environment.

Based on a careful review of all of the evidence, the Board finds that a rating in excess of 10 percent for the Veteran's cold urticaria and hives is not warranted for any portion of the appeal period.  Although the evidence shows that the Veteran continues to have the same symptoms with the same temperature-related triggers, the evidence does not demonstrate that the Veteran has any recurrent debilitating episodes occurring at least four times during the past 12-month period, nor does it demonstrate that the Veteran required intermittent systemic immunosuppressive therapy for control.

The evidence of record does not show that the Veteran's cold urticaria and hives worsened.  In fact, the Veteran made affirmative statements that his disability was the same with no changes, and repeatedly denied any new symptoms, pertinent complaints, and issues with his cold urticaria.  In fact, his cold urticaria was described as stable.

Although the Veteran described daily to weekly recurring episodes of hives due to cold urticaria, he did not provide any evidence that they were in any way debilitating.  He stated that they lasted half an hour to hours after warming himself up, and that they were merely "extremely embarrassing" for him at work.  Furthermore, while the lay statements provided from friends, family, and co-workers described instances when the Veteran could not participate in certain activities or had to remove himself from that environment by going inside, they did not suggest that the episodes were debilitating in any way.

Additionally, the evidence does not demonstrate that the Veteran's disability required intermittent systemic immunosuppressive therapy for control.  Although the evidence includes the Veteran's contentions that antihistamine treatment was not effective and reports that he was not taking medication, it does not demonstrate any other kind of treatment or therapy by the Veteran for his cold urticaria and hives.

The Board has also considered other potentially applicable diagnostic codes and considers Diagnostic Code 7806 for dermatitis or eczema, as dermatitis is defined as "inflammation of the skin."  Dorland's Illustrated Medication Dictionary, p. 494 (32d ed. 2012).  Under Diagnostic Code 7806, a 10 percent rating is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is warranted for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Although the Veteran continuously alleges that lesions cover over 50 percent of his body when exposed to cold, there is no objective evidence of such as none of his treatment records explicitly state whether he had any hives or lesions visible.  However, at his December 2012 VA examination, the VA examiner specifically stated that there was no visible skin urticaria present during the physical examination and that a visual examination revealed lesions on zero percent of the exposed body.  The Board also notes that the VA examination took place in December when temperatures are lower and thus more likely to be cold.  Additionally, the evidence of record does not reflect any systemic therapy such as corticosteroids or other immunosuppressive drugs.

The Board also finds that a staged rating is not appropriate, as there is no evidence of recurrent debilitating episodes and intermittent systemic immunosuppressive therapy for control at any point during the appeal.  There is also no evidence of objective findings of dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or required systemic therapy at any point during the appeal.

Accordingly, the Board finds that the weight of the evidence is against a rating in excess of 10 percent for the Veteran's cold urticaria and hives.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.

Finally, the Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board notes that the Veteran alleges that his disability affects his employment and that his employment is in serious jeopardy due to his disability.  The Veteran also submitted a doctor's note that reflects a work restriction due to his severe cold urticaria and that he should not be exposed to cold temperature or extremes of temperature.  He also requested accommodations at work to allow him to remain inside a temperature-controlled environment.  However, the VA examiner opined that the Veteran's urticaria did not impact his ability to work, as evidenced by his 12-year history of current employment, and found only a minimal level of impairment.  She found the Veteran's disability to be stable and manageable and stated that it did not preclude the Veteran from regular work.  Furthermore, the Veteran reported at the VA examination that he had not lost any time from work due to his urticaria.  Thus, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

Entitlement to a rating in excess of 10 percent for cold urticaria and hives is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


